Citation Nr: 1824925	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  12-26 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1965 to August 1967, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In November 2016 the Veteran testified on the record in a Travel Board Hearing in Houston, Texas before the undersigned Veterans Law Judge (VLJ).

This matter was previously before the Board in September 2017 at which time it was remanded for further development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The competent and credible evidence supports finding that the Veteran's sleep apnea is causally related to service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have been met.  38 U.S.C. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

A.  Factual Background

The Veteran's service treatment records (STRs) are silent for any report of complaints, treatment, or diagnosis regarding issues with sleep fatigue, or tiredness while in service.  VA treatment records from demonstrate that the Veteran was diagnosed with sleep apnea in August 1995 through a private sleep study.  The examiner indicated that the Veteran "exhibited central apneas and obstructive apneas/hypoapneas with concurrent moderate to severe oxygen desaturations."

In August 2012 the Veteran underwent a VA sleep apnea examination.  The examiner characterized the Veteran's diagnosed sleep apnea as obstructive sleep apnea (OSA).  The examiner did not offer an adequate etiological opinion.

The Veteran underwent a second private sleep study in October 2012.  The impression rendered by the study was "severe OSA syndrome."  In December 2012 the Veteran submitted a letter from Dr. D.H. attributing sleep apnea to his active duty service.  Dr. D.H.'s conclusion relied on subjective evidence from the Veteran and an objective evaluation in September 2012 and October 2012.  He indicated that he could "see no reason to indicate otherwise" with regard to a nexus to service.  Dr. D.H. amended this opinion in January 2017 after further examination to state that it was "most likely than not," that the Veteran's sleep apnea was service related.  In November 2012 Dr. D.H. filed out an appropriate sleep disorder disability questionnaire (DBQ).  OSA and central sleep apnea was noted; both attributed to the August 1995 sleep study but did not offer any further opinions.  Dr. D.H. did note persistent daytime hyper-somnolence attributable to the sleep apnea. 

In February 2014 the Veteran had a VA sleep medicine follow-up which identified that the Veteran was still snoring and that apnea had been witnessed, which was confirmed by the assessment.  December 2014 VA treatment records indicate the Veteran was seen for an additional follow-up with no change in the diagnosis noted.  June 2015 VA sleep medicine notes confirmed the previous diagnosis of OSA.  March 2016 VA treatment notes a positive identification of OSA in a review of the major organ systems.

In November 2016 the Veteran testified under oath before the undersigned VLJ.  The Veteran's testimony indicated that while he was on active duty service many of his fellow service members complained about how much he snored and that he had been woken up due to an inability to breathe properly, causing choking and gasping.  The Veteran also testified that it was not until 1995 that someone finally suggested that he undergo a sleep study. 

Pursuant to the Board's previous remand an addendum opinion to the August 2012 VA sleep apnea examination was provided in November 2017.  The VA examiner offered opinions addressing direct and secondary service connection on an aggravation basis.  In answering the theory of direct service connection the VA examiner opined that "it is less likely than not that the Veteran's current diagnosis of sleep apnea is due to or caused by his military service."  As supporting rationale the VA examiner cited a lack of objective evidence of sleep problems during military service or within one year after separation, and the fact that the Veteran was not diagnosed with sleep apnea until 25 years after separation.  The VA examiner went on to extensively discuss the evidence of record.  The VA examiner specifically commented on the Veteran's reports of in-service snoring, and awakening choking and gasping, and acknowledged that these symptoms were indicators of possible OSA.  However, the VA examiner stated that there was no objective evidence to support the Veteran's subjective reports and furthermore that his original diagnosis indicated that he predominantly had central sleep apnea which is not characterized by snoring, choking, and gasping. 

B.  Analysis

The Board finds that, affording the benefit of the doubt, the Veteran's OSA is etiologically related to active duty service.  

The Board acknowledges the mixed nature of the Veteran's original sleep apnea diagnosis, and the November 2017 VA examiner's characterization of predominant central sleep apnea.  However, the medical evidence of record following the August 1995 diagnosis overwhelmingly characterized the Veteran's sleep apnea as OSA.  The examiner also found the Veteran to be an unreliable historian and therefore appears to have placed little weight on his subjective reports of in-service snoring and episodes of awakening choking and gasping.  As stated above, however, it is the Board's duty to assess the credibility of the Veteran's lay evidence.  In the previous remand the Board found the Veteran to be competent to report these in-service occurrences and is, furthermore, credible in his reports.  The Veteran has testified on the record and under oath before the undersigned VLJ regarding these instances and they are consistent with the symptoms that led him to seek his first sleep study in August 1995.

By the November 2017 VA examiner's own opinion, there is a possible connection between his reported in-service symptoms and development of OSA.  As stated above the Veteran's current diagnosis has been reported as OSA and the Board finds him to be competent and credible in his reports of in-service symptoms.  Therefore, affording the Veteran the benefit of the doubt OSA is etiologically related to his active duty service and service connection is warranted.


ORDER

Entitlement to service connection for obstructive sleep apnea is granted.




____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


